Citation Nr: 0634678	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for nerve damage and facial 
pain, tinnitus, and headaches, each claimed as secondary to 
the veteran's service connected residuals of a foreign body 
(dental burr) in the maxilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.  This case first came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in September 
1998 by the Philadelphia, Pennsylvania, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In February 
2001, the Board remanded the case to the RO for further 
development; in February 2003, the Board reopened the claim 
and after ordering development, remanded the claim in 
September 2003.  The claim was again remanded in March 2006, 
and now returns again before the Board.  The case is 
currently under the jurisdiction of the St. Petersburg, 
Florida, RO.


FINDINGS OF FACT

The veteran did not exhibit chronic nerve damage, facial 
pain, tinnitus, or headaches in service; a clear 
preponderance of the evidence of record is against a finding 
that nerve damage, facial pain, tinnitus, or headaches are 
related to service or the service-connected retained foreign 
body in the maxilla.


CONCLUSION OF LAW

Nerve damage, facial pain, tinnitus, and headaches were not 
incurred or aggravated in service, nor are they secondary to 
any service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2001, 
January 2004, and April 2006.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying this claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for nerve damage and 
facial pain, tinnitus, and headaches.  In this regard, 
although the veteran alleges all of these conditions are 
related to his retained foreign body, specifically the tip of 
a dental burr, for which he is service connected at a 
noncompensable level, the Board finds that the preponderance 
of the evidence of record indicates that these reported 
disabilities are not related to the veteran's retained 
foreign body, nor are they directly related to service.

Initially, the Board notes that, although the veteran's 
service medical records clearly detail the incident in 
January 1963, in which a portion of a dental burr tip broke 
and lodged in the veteran's mouth while a tooth was being 
extracted, the veteran's service medical records, to include 
his report of separation dated July 1965, are essentially 
negative for chronic nerve damage, facial pain, tinnitus, or 
headaches.  The veteran was noted to have occasional 
headaches in January 1964, however, these were attributed to 
a refractive error of the eye which was then corrected with 
prescription glasses.  X-rays were taken of the veteran's 
mouth in July 1964, over a year after the veteran's initial 
dental procedure which resulted in the retained foreign body, 
and the veteran was noted to be asymptomatic at that time.

The report of a July 1980 National Guard examination was 
completely normal, with no findings of nerve damage, facial 
pain, tinnitus, or headaches.  Although the veteran has 
reported at times, as noted in outpatient treatment records 
and his personal statements, that he has had these conditions 
since service, the evidence of record does not show that the 
veteran sought treatment for any of these reported 
disabilities until the 1980s, nearly 20 years after his 
separation from service.  A report of VA examination in 
December 1983 noted the veteran's complaints, but found, 
other than left vocal cord paralysis, which appeared to be 
related to a brain stem stroke in 1983, that the veteran had 
a completely normal oral examination.  The veteran at that 
time reported that he had Wallenberg's syndrome.

A statement from a private doctor dated January 1984 
indicates that on X-ray in June 1981, he noted the broken 
piece of metal was still in place in the veteran's mouth, and 
no apparent pathology was present; he indicated that he 
advised the veteran at that time to wait and see if the piece 
of metal remained in that position and did not cause 
infection.

A letter from a private osteopath dated November 1988, 
reflects that he treated the veteran for sinusitis and 
headache, and that in his opinion, the dental instrument 
remaining in the veteran's mouth aggravates these conditions 
from time to time, requiring continuing treatment.  

A May 1989 letter from a private physician indicated that the 
veteran's entire medical records had been reviewed, along 
with the veteran's dental X-rays.  The  physician indicated 
that he noted that there was no evidence, on the X-rays he 
reviewed, of any reaction around the veteran's retained 
foreign body.  He indicated that the problems that he saw the 
veteran for from 1972 to 1977 had nothing to do with the 
metal fragment; he indicated that the diagnoses were clearly 
seasonal allergic rhinitis and bronchial asthma, and entirely 
unrelated to the metal fragment reported by his dentist.  He 
further indicated that he thought it was unlikely that the 
metal fragment was causing the difficulty that the veteran 
now reported.  

The report of an August 1989 VA examination indicated that 
the examiner at that time diagnosed the veteran with chronic 
sinusitis and rhinitis, with an allergic component, likely 
aggravated by the veteran's retained foreign body, and 
chronic headache syndrome, likely tension, possibly 
aggravated by the veteran's retained foreign body.

A report of an October 1989 private examination by the 
veteran's then asthma and allergy doctor indicates that she 
could not explain the persistence of the veteran's headaches 
on the basis of allergies alone, but that she doubted the 
retained foreign body in the veteran's right sinus was 
responsible for his headaches.  

A May 1997 letter from a private dentist indicates that, upon 
examining the veteran, he had a diagnosis of maxillary 
sinusitis, which the examiner indicated was due to multiple 
allergies and the presence of a foreign body in the right 
maxillary sinus.  The dentist indicated that the presence of 
any foreign body in the sinus can be an irritating factor and 
possible source of infection.  

A private physician, in a letter dated June 1997, indicated 
that he felt that the retained foreign body could directly 
contribute to the problems that the veteran has experienced 
over the past 35 years with facial pain, right TMJ 
difficulties, headaches, and tinnitus.  This same physician 
again sent a letter in April 1998, in which he indicates that 
in his opinion the veteran's incapacitating headaches and 
severe nerve trauma with "sinus pain" were a direct result 
of the injury which occurred which left a foreign body in the 
vicinity of the right maxillary sinus.

The veteran underwent a VA examination in early March 1998.  
The examiner at that time indicated that the veteran was 
complaining of pain in the upper jaw which he felt could be 
aggravated by a foreign body in the maxillary sinus and 
possibly be an explanation for why he was experiencing 
repeated episodes of sinusitis infection.  In addition, the 
Board points out that a later March 1998 consultation from an 
oral surgeon indicated that the veteran was diagnosed with 
myofacial pain dysfunction syndrome secondary to severe 
malocclusion.  The oral surgeon indicated that a less 
probable cause of the pain could be dental pulpitis, and that 
the least probable cause of the veteran's pain, and a highly 
unlikely cause, would be the presence of the dental burr in 
or near the sinus.  

A letter from a private physician in March 1998 indicates 
that it is possible that a retained foreign body of the right 
maxillary sinus area is responsible for some of the veteran's 
unusual symptoms.

The veteran received a further VA examination in May 2003.  
At that time, the examiner indicated that it was as likely as 
not that the veteran did suffer from chronic daily headaches 
with the result at least in part is contributed to by the 
injury and procedure he had, which causes atypical facial 
pain in the right face.  The examiner indicates however that 
there was no evidence in the medical records that the veteran 
had chronic daily headaches.  The examiner also indicated 
that it was as likely as not that the atypical facial pain 
triggered the veteran's chronic daily headaches, which also 
made him depressed.  

In view of the conflicting, at times internally 
contradictory, and often speculative nature of the clinical 
evidence regarding the etiology of the claimed disabilities, 
the Board remanded the case for further evaluation in March 
2006.  It was requested that the examiner review the 
conflicting medical evidence and make a determination based 
on an examination of the veteran and the evidence of record.  
After a review of the veteran's service medical records and 
subsequent medical records, and examination of the veteran, 
an April 2006 examiner opined that there was a zero percent 
chance that the small retained dental burr tip in the 
veteran's maxillary sinus was related to the veteran's 
multiple complaints of facial pain, tinnitus, headaches, and 
"chattering" of teeth.  The examiner reviewed the claims 
folder and cited to evidence relating to the veteran's 
claimed disabilities.  The veteran was examined and the 
examiner cited to findings on the examination in arriving at 
a conclusion.  The examiner also indicated that he consulted 
with a staff oral surgeon and the Chief of the dental service 
in forming his opinion.  The Board finds this opinion 
particularly probative in that it was given after a complete 
review of the evidence, examination of the veteran, and after 
consultation with physicians who had expertise in this area 
of medicine.

Thus, considering that the veteran did not have any evidence 
of nerve damage and facial pain, tinnitus, or headaches in 
service, or for many years after service, and weighing the 
probative values of the evidence and opinions received, as 
noted above, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran's 
current reported disabilities of nerve damage and facial 
pain, tinnitus, and headaches are related to service, or 
secondarily related to his service connected retained foreign 
body (dental burr).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).




ORDER

Entitlement to service connection for nerve damage and facial 
pain, tinnitus, and headaches, each claimed as secondary to 
the veteran's service connected residuals of a foreign body 
(dental burr) in the maxilla, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


